        Case 5:16-cv-00483-LCB Document 124 Filed 02/11/20 Page 1 of 3                   FILED
                                                                                2020 Feb-11 PM 09:43
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA



     IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
          DISTRICT OF ALABAMA NORTHEASTERN DIVISION

SAMANTHA MALONE, HOLLY                    )
KIMMONS, MARK BLEDSOE,                    )
ANDY FENNELL, and TRAVIS                  )
MOSELY,                                   )
                                          )
       Plaintiffs,                        )
                                          )
v.                                         ) Civil Action No. 5:16-CV-00483-LCB
                                          )
CITY OF DECATUR, ALABAMA,                 )
EMILY BAGGETT, CHRISTY                    )
MILLER, and PROFESSIONAL
PROBATION SERVICES,                      )
                                         )
       Defendants.                       )



3rd MOTION FOR EXTENSION OF TIME TO FILE RESPONSES TO
DISPOSITIVE MOTIONS AND CLASS CERTIFICATION



       Plaintiffs Samantha Malone, Holly Kimmons, Mark Bledsoe, Andy Fennell,

and Travis Mosley (“Plaintiffs”) move the Court to (1) extend the deadline for

Plaintiffs to respond to Defendants’ dispositive motions and for Defendants to

respond to Plaintiffs’ Motion for Class Certification by two days from February 12,

2002 January until February 14, 2020 and (2) extend the deadline for reply briefs to

February 28, 2020. In support of this Motion, counsel for plaintiffs show the Court

as follows:
  Case 5:16-cv-00483-LCB Document 124 Filed 02/11/20 Page 2 of 3




      1.      Plaintiffs’ counsel seek this short two day extension of time and

no plan to seek any further extensions because of other case deadlines, and

medical appointments.

      2.      Tomorrow      morning,      counsel   has   two   UAB      medical

appointments one at the Coumadin Clinic as part of his medication monitoring

protocol for certain heart failure patients and a separate appointment with a

UAB Oral Surgeon. Depending on wait times, the appointments could take

most of the morning.

      3.      The last week has been busy with concurrent obligations. On

Monday, counsel filed their 11th Circuit Brief in Tamba v. Public Super

Markets 19-14108.

      4.      Last Friday counsel defended an all day deposition in Robinson

v. Wal-Mart, 2:19-cv-00856-ACA.


      5.      Last Thursday, counsel traveled to Huntsville for a status

conference in Perry v. Acquate Corporation, 2:19-cv-000467-LCB.


      6.    The Motion is not filed for purposes of delay and no party will be

prejudiced by a short two day extension of time to file the responses.


      7.      Because the prior extension requests included all response

deadlines be extended, counsel also includes the defendant’s deadline to

respond to class certification as well.
        Case 5:16-cv-00483-LCB Document 124 Filed 02/11/20 Page 3 of 3




      WHEREFORE PREMISES CONSIDERED, the plaintiffs request the

Court enter an Order extending the deadline for responses to dispositive motions and

class certification motions until February 14, 2020 and extending the deadline for

replies until February 28, 2020.



Respectfully submitted,


/s Lee Winston
Lee Winston (ASB-6407-072L)
Roderick T. Cooks (ASB-5819-O78R)
WINSTON COOKS, LLC
505 North 20th Street
Suite 815 Financial Center
Birmingham, AL 35203
rcooks@winstoncooks.com
lwinston@winstoncooks.com

Byron R. Perkins (ASB-0183-N75B)
Terrinell Lyons (ASB-0346N46T)
PERKINS LAW, LLC
The Civic Center Medical Forum Bldg.
950 22nd Street North, Suite 82 Birmingham,
Alabama 35203 bperkins@perkins-law.com
tlyons@perkins-law.com


                          CERTIFICATE OF SERVICE

I certify that on February 11, 2020 the foregoing was filed via the Court’s Electronic
Filing System which will notify all persons registered to receive the filing.

s/Lee Winston
